Citation Nr: 1144052	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-42 813	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for maxilla fracture residuals.

2.  Entitlement to service connection for right shoulder injury residuals.

3.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD).

4.  Entitlement to service connection for cervical spine DDD.

5.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran (who is the appellant in this case) had active service from October 1959 to April 1963, and from July 1963 to July 1969.

This appeal to the Board of Veterans Appeals (Board) arises from an April 2009 rating action that denied service connection for maxilla fracture residuals, right shoulder injury residuals, lumbar spine DDD, cervical spine DDD, and a left knee disability.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran does not have chronic disabling residuals of a compound maxilla fracture in service.

3.  The Veteran does not have chronic disabling residuals of a right shoulder bruise in service.

4.  The Veteran experienced a lumbar strain during service, but did not experience chronic symptoms of lumbar spine disorder, including lumbar spine DDD, during service.

5.  The Veteran did not experience continuous symptoms of lumbar spine disorder, including lumbar spine DDD, until many years post service.                                                                              

6.  The Veteran's lumbar spine DDD is not related to his military service or any incident thereof, including lumbosacral strain.

7.  The Veteran experienced cervical muscle strain during service, but did not experience chronic symptoms of cervical spine DDD during service.

8.  The Veteran did not experience continuous symptoms of cervical spine DDD until many years post service.                                                                              

9.  The Veteran's cervical spine DDD is not related to his military service or any incident thereof, including cervical muscle sprain.

10.  The Veteran sustained a left knee sprain during service, but did not experience chronic symptoms of left knee disorder, including chondromalacia, during service.

11.  The Veteran did not experience continuous symptoms of left knee disorder, including chondromalacia, until many years post service.                                                                              

12.  The Veteran's left knee chondromalacia is not related to his military service or any incident thereof, including left knee sprain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for maxilla fracture residuals are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for right shoulder injury residuals are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for service connection for lumbar spine DDD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for service connection for cervical spine DDD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claims on appeal has been accomplished.  A November 2008 pre-rating RO letter informed the Veteran and his representative of VA's responsibilities to notify and assist him in his claims, and what was needed to establish entitlement to service connection (evidence showing an injury or disease that began in or was made worse by his military service, or that there was an event in service that caused an injury or disease).  Thereafter, they were afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claims, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2008 RO letter provided notice that VA would make reasonable efforts to help the Veteran get evidence necessary to support his claims, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  That letter further specified what evidence VA had received; what evidence VA was responsible for obtaining, to include Federal records; and the type of evidence that VA would make reasonable efforts to get.  The Board thus finds that the 2008 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; (3) the evidence, if any, to be provided by him.  As indicated above, all three content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matters now before the Board, the November 2008 document meeting the VCAA's notice requirements was furnished to the Veteran before the April 2009 rating action on appeal.  
    
In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the Veteran's status and the degree of disability are not at issue, and the RO furnished him notice pertaining to the effective date information in the November 2008 letter, thus meeting the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development on the claims currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claims, to include obtaining all available service and post-service VA and private medical records.  The Veteran was afforded comprehensive VA examinations in February and August 2009, copies of which has been associated with the claims folder and considered in adjudicating these claims.  Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  
          
Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

Service Connection Analysis

Under the applicable criteria, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R.  § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after 31 December 1946 and arthritis becomes manifest to a degree of 10 percent within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of it during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When a disease is first diagnosed after service, service connection may nonetheless be established by evidence demonstrating that it was in fact "incurred" during the veteran's service.  See 38 C.F.R. § 3.303(d);Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct service connection entails proof that exposure during service caused the malady that appears many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (even though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).
A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he can have perceived, that is, experienced, directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007)). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) (recognizing that under 38 U.S.C.A. § 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  
 
Service Connection for Maxilla Fracture Residuals                                                and for Right Shoulder Injury Residuals

The Veteran contends that he currently suffers from residuals of a maxilla fracture and a right shoulder injury that occurred in service.

The service treatment (medical) records document treatment of the Veteran for a compound fracture of the maxilla when struck by a motor vehicle in March 1965.  He underwent a nasoantrostomy in May, and was discharged from the hospital in June, at which time the wound was well healed, and the nasal passage clear.

On February 1966 reenlistment examination, the Veteran denied a history of bone, joint, or other deformity, and the head and face were normal on examination. There were scars on the right cheek and nose.

In a June 1966 report of medical history, the Veteran denied a history of bone, joint, or other deformity.  In July 1967, the Veteran was seen for a bruised right shoulder and arm after jumping to the ground in a mortar attack.  In a November 1968 report of medical history, the Veteran denied a history of swollen or painful joints, bone, joint, or other deformity, and a painful or "trick" shoulder; he gave a history of a right mastoid fracture.  On June 1969 separation examination, the Veteran denied a history of swollen or painful joints, bone, joint, or other deformity, and a painful or "trick" shoulder; he gave a history of a right mastoid fracture.  The examiner noted that there were no sequelae of the right mastoid fracture.  Examination showed a normal head, face, and upper extremities.

Post service, February 2005 VA outpatient examination of the extremities showed no joint swelling or discoloration, and no limitation of motion or tenderness.  April 2005 VA general medical examination noted a history of a 1996 right shoulder arthroscopy for a rotator cuff repair, but there was no nexus to military service.  Current examination showed a right shoulder arthroscopy scar and normal range of motion.  February and May 2007 VA outpatient examinations of the extremities showed no joint swelling or discoloration, and no limitation of motion or tenderness.

August 2009 VA dental and oral examination found no functional impairment due to loss of motion and masticatory function loss, and no bone loss of the mandible, maxilla, or hard palate.  X-rays were negative.  The examiner stated that there was no loss of teeth due to loss of substance of the body of the maxilla or mandible.

The aforementioned evidence reveals that the Veteran fractured his maxilla and injured his right shoulder in service, but that no chronic symptoms or diagnosed residuals thereof were shown during service or at the time of separation therefrom, and that no chronic maxilla or right shoulder disability has been objectively demonstrated post service.  No residuals of a right shoulder injury were found on 1969 separation examination.  While a history of a 1996 right shoulder arthroscopy for a rotator cuff repair was noted on April 2005 VA examination, there was no nexus to military service, and no chronic right shoulder disability was demonstrated in 2005 or on subsequent 2007 VA examinations.  No residuals of a maxilla fracture were found on 1969 separation examination or on current 2009 VA examination.  

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, there is no competent evidence that shows the existence of chronic maxilla fracture or right shoulder injury residuals in service or at any time post service for which service connection is sought (and hence, no evidence of a nexus between any such disability and service), there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  

As the competent evidence that is of record, including x-ray testing, does not show the existence of chronic, diagnosed maxilla fracture residuals or chronic residuals of a right shoulder injury at the time of separation from service, currently, or at any time during the pendency of the claim for service connection, the Board finds that service connection therefor is not warranted.

In addition to the medical evidence, the Board has considered the Veteran's assertions, but such do not provide any basis for allowance of the claims.  While the Veteran may believe that he has a current disability of a maxilla fracture and of the right shoulder that are related to his military service, and he is competent to say that he has such symptoms, the weight of the evidence shows no current disabilities.  The Board emphasizes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as his own symptoms; however, medical questions of diagnosis and etiology of such disorders as fracture residuals which require X-ray testing, are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layman without the appropriate medical training or expertise, the appellant simply is not competent to render an opinion on medical matters such as whether he meets the diagnostic criteria for a current diagnosis of chronic residuals of a maxilla fracture.  The Veteran is competent to relate that a doctor has diagnosed him with a disorder, and to relate symptoms of disability, but is not competent to diagnose residuals of a maxilla fracture.   

While a veteran is competent to state that he has a dislocated shoulder because of the nature of the disability that involves the shoulder visibly popping out of the socket, see Jandreau, 492 F.3d. 1372, 1377 n.4, he is not competent to diagnose other shoulder disorders that require clinical testing to diagnose.  While he is competent to assert continuous symptoms since service, a fact that in this case the weight of the evidence shows did not occur, aside from establishing continuity of symptomatology, the Veteran is also not competent to directly relate any current shoulder disorder to service.  Hence, his assertions of diagnosed maxilla and right shoulder disorders and a nexus to service, in the context of the factual record showing no chronic maxilla or right shoulder symptoms in service and no continuous symptoms post service, have no probative value.  

In view of the factual record showing no chronic maxilla or right shoulder symptoms in service, and no continuous symptoms post service, the credibility of the lay evidence of record, including the Veteran's statements, is not otherwise at issue.  In this regard, the Board notes that the Veteran fractured his maxilla in 1965 and bruised his right shoulder in 1967, but he denied a history of swollen or painful joints, bone, joint, or other deformity, and a painful or "trick" shoulder in November 1968 and June 1969 service reports of medical history.  While he gave a history of a right mastoid fracture on June 1969 separation examination, the examiner found no sequelae thereof, and the upper extremities were normal.  The Veteran made no claim for service connection for maxilla fracture or right shoulder injury residuals in his original November 2003 claim for VA disability compensation.  Moreover, the April 2005 VA general medical examination that noted a history of a 1996 right shoulder arthroscopy for a rotator cuff repair contained no history or other nexus to military service of that 1996 procedure, and no chronic right shoulder disability was diagnosed in 2005 or on subsequent 2007 examinations.

Under these circumstances, the Board concludes that service connection for maxilla fracture residuals and right shoulder injury residuals must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Lumbar Spine DDD, Cervical Spine DDD,                       and a Left Knee Disability

The Veteran contends that he currently suffers from lumbar spine DDD, cervical spine DDD, and a left knee disability that are related to his in-service lumbosacral strain, cervical muscle sprain, and knee sprain, respectively.

The service treatment (medical) records for the first period of active service show that the Veteran was seen in January 1961 for back strain while lifting weights.  Examination showed limitation of flexion, and the diagnosis was low back strain.  In February 1961, the Veteran was seen with complaints of a back ache.  Lumbar spine X-rays were negative for evidence of fracture or other abnormality, and examination was negative.  The spine was normal on January 1963 separation examination.

The service treatment (medical) records for the second period of active service show that December 1964 examination indicated no spinal pathology.  In October 1965, the Veteran was seen with complaints of radicular pain about C-4.  Cervical spine X-rays revealed intact vertebrae and disc spaces.  The impression was negative cervical spine.  In February 1966, the Veteran was seen with complaints of low back pain and prostatitis.

On February 1966 reenlistment examination, the Veteran denied a history of swollen or painful joints, arthritis or rheumatism, and bone, joint, or other deformity.  The neck, spine, and lower extremities were normal.  In a June 1966 report of medical history, the Veteran denied a history of swollen or painful joints, arthritis or rheumatism, and bone, joint, or other deformity.  In April 1967, the Veteran was seen with complaints of right lumbar paraspinal muscle pain after he caught himself in a fall.  The impression was back strain.

In November 1967, the Veteran was seen with complaints of left knee soreness.  Examination showed moderate tenderness over the left lateral border on extension.  There was no erythema or swelling.  The impression was arthritis, and X-rays were planned, but a radiographic report is not of record, as a result of which no arthritis was confirmed by X-ray findings.

In a November 1968 report of medical history, the Veteran denied a history of swollen or painful joints, arthritis or rheumatism, bone, joint, or other deformity, recurrent back pain, and a "trick" or locked knee.  On June 1969 separation examination, the Veteran denied a history of swollen or painful joints, arthritis or rheumatism, bone, joint, or other deformity, recurrent back pain, and a "trick" or locked knee.  Examination showed a normal neck, spine, and lower extremities.

Post service, the neck was supple and normal to palpation on January and February 2002 examinations by B. H., M.D.  February X-rays revealed minor decrease in the anterior body height of the mid-dorsal spine vertebral bodies, which appeared likely to represent old injury.  However, there was no nexus to military service.  The neck was supple and normal to palpation on subsequent October 2002 and February 2003 examinations.  The neck was supple with normal range of motion on January 2004 examination by S. K., M.D.  February 2005 VA outpatient examination showed a supple neck, and examination of the extremities showed no joint swelling or discoloration, and no limitation of motion or tenderness.

On April 2005 VA general medical examination, the neck was supple.  There was slightly decreased lumbar spine range of motion.  The diagnosis was lumbar spine degenerative arthritis.  However, there was no nexus to military service.  
   
January 2006 VA lumbar spine magnetic resonance imaging revealed multilevel degenerative changes including disc bulging.  However, there was no nexus to military service.  February 2007 VA outpatient examination showed a supple neck, and examination of the extremities showed no joint swelling or discoloration, and no limitation of motion or tenderness.

May 2007 VA general medical examination showed good cervical and lumbar spine range of motion.  August 2007 VA outpatient records showed an impression of cervical spondylosis without myelopathy.  June 2008 VA general medical examination noted November 2007 X-ray evidence of multilevel cervical spine DDD.  However, there was no nexus to military service.
 
On June 2009 VA examination, the physician reviewed the claims folder and noted the Veteran's history of the onset of left knee pain and neck and low back injuries in service.  After examination, the impressions were left knee chondromalacia with moderate symptoms and minimal disability, and cervical and lumbar DDD, and the examiner opined that it was not at least as likely as not that that the current knee disability was related to the inservice knee sprain, or that the subsequent development of cervical and lumbar spine DDD 40 years later was due to the inservice cervical muscle sprain and lumbosacral strain.

On that record, the Board finds that the Veteran's cervical spine DDD, lumbar spine DDD, and left knee chondromalacia had their onset many years post service, and are unrelated to any incident thereof.  Although the Veteran was seen for cervical muscle sprain, lumbar strain, and left knee sprain in service, these resolved without chronic residual disability, as no chronic cervical or lumbar spine or left knee disability, or symptoms of disability were reported or found on 1969 service separation examination.  When X-rays revealed minor decrease in the anterior body height of the mid-dorsal spine vertebral bodies in February 2002, over 32 years post service; lumbar spine degenerative arthritis was found in April 2005, over 35 years post service; multilevel degenerative lumbar changes including disc bulging were found in January 2006, over 36 years post service; and cervical spondylosis without myelopathy and evidence of multilevel cervical spine DDD was found in 2007, over 38 years post service, there was no nexus to military service or any incident thereof.  
 
Moreover, the competent and most persuasive evidence establishes no nexus between any cervical spine DDD, lumbar spine DDD, or left knee chondromalacia and the Veteran's military service or any incident thereof.  The competent medical opinions of record on February 2009 VA examination were that left knee chondromalacia was not at least as likely as not related to the Veteran's in-service knee sprain, and that it was not at least as likely as not that the subsequent development of cervical spine DDD and lumbar spine DDD 40 years later was due to the Veteran's inservice cervical muscle sprain and lumbosacral strain, respectively.
  
The Board accords great probative value to those well-reasoned VA medical opinions, inasmuch as they are based on the VA physician's thorough review of the Veteran's military, medical, and post-service history, and current examination of the Veteran, and the Veteran has submitted no medical opinion to the contrary with respect to the lumbar spine DDD and left knee disability claims.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  Thus, the Board finds the 2009 VA examiner's uncontradicted findings, observations, and conclusions to be dispositive of the questions of service connection for lumbar spine DDD and a left knee disability, and that these persuasive, expert medical observations and well-reasoned opinions militate against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on an examiner's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).
  
With respect to the claim for service connection for cervical spine DDD, the Board has also considered J. Z., M.D.,'s May 2009 notation of the Veteran's in-service neck injury and opinion that it had contributed to his ongoing neck pain problems.  However, the Board finds this opinion to be of little probative value, because there is no indication of what, if any, records he reviewed in arriving thereat.  There is no evidence that Dr. J. Z. ever reviewed the claims folder with the service treatment (medical) records, which show no cervical spine disability at the time of discharge from service in 1969, or the post-service evidence showing a normal neck on many examinations from 2002 to 2007.  Moreover, he did not review or address the 2007 VA records showing cervical spondylosis without myelopathy and multilevel cervical spine DDD that contained no nexus to the Veteran's military service.  Thus, the Board finds that the May 2009 medical report does not provide persuasive support for the Veteran's claim that his cervical spine DDD is related to his military service.  

Rather, the Board accords greater probative value to the well-reasoned February 2009 VA medical opinion that it was not at least as likely as not that the subsequent development of cervical spine DDD 40 years later was due to the Veteran's in-service cervical muscle sprain, inasmuch as it was based on the VA physician's thorough review of the Veteran's military, medical, and post-service history, and current examination of the Veteran.  Thus, the Board finds the 2009 VA examiner's findings, observations, and conclusions to be dispositive of the question of service connection for cervical spine DDD, and that those more persuasive, expert medical observations and well-reasoned opinion militate against the claim.  See Hayes,        5 Vet. App. at 69-70 (citing Wood, 1 Vet. App. at 192-93).  See also Guerrieri, 4 Vet. App. at 470-471.

The Board is also required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau, 492 F. 3d at 1376.  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.

In addition to the medical evidence, the Board has considered the Veteran's assertions; however, such do not provide any basis for allowance of the claims.  The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as his own symptoms.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones, 7 Vet. App. at 137-38.  Thus, a layman such as the Veteran, without the appropriate medical training or expertise, is not competent to render a persuasive opinion on medical matters such as the etiology of any cervical, lumbar, or left knee disability.  As medical questions of diagnosis and etiology are controlling in the disposition of this claim for service connection for cervical spine DDD, lumbar spine DDD, and left knee chondromalacia, the credibility of the lay evidence of record is not otherwise at issue.  

In view of the factual record showing no chronic symptoms of cervical muscle sprain, lumbar strain, and left knee sprain in service, and no continuous symptoms for many years post service, the Board finds that the Veteran's statements regarding the claimed etiology of his cervical spine DDD, lumbar spine DDD, and left knee disability are not credible due to inconsistency with his own, more contemporaneous reports and the other evidence of record, including treatment reports.  Although the Veteran has claimed that he has chronic cervical and lumbar spine and left knee disabilities that are related to his military service, and the service treatment (medical) records document cervical muscle sprain, lumbosacral strain, and left knee sprain, this claim of chronicity is contradicted by his contemporaneous in-service 1968 and 1969 reports of medical history wherein the Veteran denied a history of swollen or painful joints, arthritis or rheumatism, bone, joint, or other deformity, recurrent back pain, and a "trick" or locked knee, and the 1969 separation examination findings showing a normal neck, spine, and lower extremities.  The Veteran made no claim for service connection for cervical, lumbar, or left knee disabilities in his original November 2003 claim for VA disability compensation.  Moreover, the post-service evidence shows a normal neck on many examinations from 2002 to 2007.  As noted above, when X-rays revealed minor decrease in the anterior body height of the mid-dorsal spine vertebral bodies in February 2002, over 32 years post service; lumbar spine degenerative arthritis was found in April 2005, over 35 years post service; multilevel degenerative lumbar changes including disc bulging were found in January 2006, over 36 years post service; and cervical spondylosis without myelopathy and evidence of multilevel cervical spine DDD was found in 2007, over 38 years post service, there was no nexus to military service or any incident thereof.

Given the abovementioned more persuasive 2009 VA medical opinion evidence against service connection for cervical spine DDD, lumbar spine DDD, and left knee chondromalacia, and the appellant's inconsistent history with respect to the claimed chronicity of such disabilities, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that the Veteran is not credible to the extent that he claims that his currently-diagnosed cervical and lumbar spine and left knee disabilities had their onset in or are otherwise related to his military service.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).   

For all the foregoing reasons, the Board finds that the claims for service connection for cervical spine DDD, lumbar spine DDD, and a left knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102


ORDER

Service connection for maxilla fracture residuals is denied.

Service connection for right shoulder injury residuals is denied.

Service connection for lumbar spine DDD is denied.

Service connection for cervical spine DDD is denied.

Service connection for a left knee disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


